Name: Commission Regulation (EEC) No 2948/93 of 26 October 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10. 93 Official Journal of the European Communities No L 266/17 COMMISSION REGULATION (EEC) No 2948/93 of 26 October 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3857/92 (3), as last amended by Regulation (EEC) No 2643/93 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3857/92 to the quota ­ tions and other information known to the Commission HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 November 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10. 1989, p . 1 . 0 OJ No L 42, 19 . 2. 1993, p . 1 . 0 OJ No L 390, 31 . 12. 1992, p . 73 . O OJ No L 242, 28. 9 . 1993, p . 16 . No L 266/ 18 Official Journal of the European Communities 27. 10. 93 ANNEX to the Commission Regulation of 26 October 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) . CN code Week No 44 from 1 to 7 November 1993 Week No 45 from 8 to 14 November 1993 Week No 46 from 15 to 21 November 1993 Week No 47 from 22 to 28 November 1993 Week No 48 from 29 November to 5 December 1993 0104 10 30 (') 62,778 63,145 63,553 64,009 65,147 010410 80 0 62,778 63,145 63,553 64,009 65,147 0104 20 90 0 62,778 63,145 63,553 64,009 65,147 0204 10 00 0 133,570 134,350 135,220 136,190 138,610 0204 21 00 0 133,570 134,350 135,220 136,190 138,610 0204 22 10 0 93,499 94,045 94,654 95,333 97,027 0204 22 30 0 146,927 147,785 148,742 149,809 152,471 0204 22 50 0 173,641 174,655 175,786 177,047 180,193 0204 22 90 0 173,641 174,655 175,786 177,047 180,193 0204 23 00 0 243,097 244,517 246,100 247,866 252,270 0204 50 11 0 133,570 134,350 135,220 136,190 138,610 0204 50 13 0 93,499 94,045 94,654 95,333 97,027 0204 50 15 0 146,927 147,785 148,742 149,809 152,471 0204 50 19 0 173,641 174,655 175,786 177,047 180,193 0204 50 31 0 173,641 174,655 175,786 177,047 180,193 0204 50 39 0 243,097 244,517 246,100 247,866 252,270 0210 90 11 0 173,641 174,655 175,786 177,047 180,193 0210 90 19 0 243,097 244,517 246,100 247,866 252,270 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. C) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.